Citation Nr: 0722788	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-20 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in a 
previous rating decision dated on May 11, 1988 or subsequent 
rating decisions during the veteran's lifetime. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1941 to December 1945.  
He died in April 1998.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  In November 
2006, the veteran appeared in a videoconference hearing at 
the RO before the undersigned. 


FINDINGS OF FACT

1.  A May 1988 RO decision continued the veteran's 30 percent 
rating for his right eye disability. 

2.  Based on the evidence of record and the law as then in 
effect, the May 1998 RO decision was not undebatably 
erroneous in continuing a 30 percent rating for the veteran's 
right eye disability. 


CONCLUSION OF LAW

There was no CUE in the May 1988 RO decision continuing the 
veteran's 30 percent rating for his right eye disability.  
38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 3.105 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the VCAA does not apply to CUE 
claims - either with respect to prior, unappealed RO 
decisions or to prior decisions of the Board.  38 U.S.C.A. §§ 
5109A, 7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-
20.1411 (2006); see also Parker v. Principi, 15 Vet. App. 
407, 412 (2002); and Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).

"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error." Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

In this case, in July 1946, the RO granted service connection 
for corneal scar of the right eye and a 10 percent rating was 
established.  In a September 1946 rating decision, finding 
CUE in the previous decision, the RO increased the veteran's 
rating to 30 percent for the right eye effective from the 
date of service connection.  Subsequently, in rating 
decisions dated in June 1948, March 1972, November 1976, 
January 1978, May 1988, and March 1991, the RO continued the 
veteran's 30 percent rating for his right eye disability.  
Then, in August 1991, the RO increased the veteran's rating 
to 100 percent disabling for both eyes (based on evidence 
submitted for the March 1991 rating decision).   
   
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria in effect at the time of the May 1988 RO 
decision provided that a 30 percent rating was assigned when 
vision in one eye was 5/200 and 20/40 in the other eye.  
38 C.F.R. § 4.84a, DC 6074 (1987).  

Very briefly, the evidence of record at the time of the May 
1988 RO decision included VA outpatient records dated in 
March 1988 noting best corrected visual acuity in the right 
eye was count finger at three feet and left eye was 20/40-2.  

Based on review of such evidence, the RO denied a rating in 
excess of 30 percent for the veteran's right eye disorder 
finding that the veteran's disability remained at the 30 
percent level.  The appellant essentially asserts that the 
veteran should have been 100 percent service connected for 
his eye disabilities as of the May 1988 rating decision.  

The facts as they were could reasonably lead the RO, at the 
time of the May 1988 decision, to find that the veteran's eye 
disability affected only his right eye and was no more than 
30 percent disabling.  Considering the evidence available at 
the time of the RO decision, and the law then in effect, 
there is nothing to compel a conclusion, to which reasonable 
minds could not differ, that a higher rating than 30 percent 
for the veteran's eye disability was warranted at that time.  
There is no undebatable error of fact or law that would have 
manifestly changed the outcome.  The Board cannot, by law, 
review an older unappealed decision based on evidence that 
did not exist at the time of the older decision.

The appellant also contends that the RO did not obtain VA 
treatment records and thus breached its duty to assist the 
veteran.  However, an attack on improper procedure, 
specifically, VA's fulfillment of the duty to assist, cannot 
be the basis of CUE.  Elkins v. Brown, 8 Vet. App. 391 
(1995).  As stated in Caffrey v. Brown, 6 Vet. App. 383 
(1994), an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  The 
VA's alleged breach in the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record.  Id. at 383- 84.  
Notwithstanding this legality, even if the failure to obtain 
additional VA treatment records was a recognized basis for a 
CUE claim, there is no assurance that the additional medical 
evidence presented by the evidence "would have manifestly 
changed the outcome at the time it was made." Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); see also Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The United States Court 
of Appeals for the Federal Circuit (Court) upheld this 
standard in Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).

	(CONTINUED ON NEXT PAGE)







ORDER

The claim of CUE in a May 11, 1988, rating decision or 
subsequent rating decisions is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


